DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 16-20 are directed to an aqueous, acidic, and cyanide-free electrolyte that, had it been presented before the requirement for restriction mailed 22 October 2021, would have been Group III (i.e. independent of Group I, drawn to an alloy layer).  Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a plating bath or plating layer containing silver, palladium, tellurium, and Bi, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weyhmueller et al. (US PGPub. No. 2016/0177462, previously cited) in view of Kuroda et al. (JP 2013-249514).
Weyhmueller teaches electrolytic deposition of silver-palladium alloys that also include tellurium and/or selenium (paragraph 0001).  A particularly preferred composition of the deposited alloy is 90 wt% silver (i.e. predominantly containing silver), 7-8% palladium, and 2-3% tellurium and/or selenium (paragraph 0020), with the use of tellurium being generally preferred over selenium (paragraph 0025).  The amount of tellurium overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Weyhmueller does not teach the addition of Bi.
In a related field of endeavor, Kuroda teaches a silver plating solution (paragraph 0010) to obtain a silver plating film (paragraph 0015) by electroplating (i.e. the film is electrolytically deposited) (paragraph 0029).  Kuroda teaches that the silver plating solution should contain at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. (paragraph 0013) (i.e. the teaching of at least one kind renders as obvious to one of ordinary skill in the art that the silver plating solution may contain any combination of these elements including the combination of Pd, Te, and Bi) because a little of these elements may fit into the gap between the electrocrystallization particles of a silver plating coat (i.e. when these elements are included in the silver plating solution, they become part of the silver plating film) and particle aggregation due to thermal history hardly occurs (i.e. the film has thermal stability) (paragraph 0014).  
As Weyhmueller and Kuroda both teach electrolytically deposited silver alloys, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silver-palladium-tellurium alloy of Weyhmueller to include Bi and/or one of the other listed elements because these are considered to be conventionally known additives for electrolytically deposited silver alloys, and one would have had a reasonable expectation of success.  As such, the technical feature of a plating bath or plating layer containing silver, palladium, tellurium, and Bi is considered to be neither novel nor inventive a posteriori over the prior art.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendment filed 24 February 2022 has been entered.  
Claims 1-20 remain pending in the application, wherein claims 1-2, 7, and 9-11 have been amended, claims 14-20 are new, and claims 7-13 and 15-20 are withdrawn.  No new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6: The term “it” recited in line 1 is indefinite regarding what is referenced by the term.  In the interest of advancing prosecution, the claim will be interpreted as wherein the alloy layer has a hardness of >250 Hv to be consistent with the written description (p. 4 of the specification).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weyhmueller et al. (US PGPub. No. 2016/0177462, previously cited) in view of Kuroda et al. (JP 2013-249514, machine translation attached).
Claim 1: Weyhmueller teaches electrolytic deposition of silver-palladium alloys that also include tellurium and/or selenium (paragraph 0001).  A particularly preferred composition of the deposited alloy is 90 wt% silver (i.e. predominantly containing silver), 7-8% palladium, and 2-3% tellurium and/or selenium (paragraph 0020), with the use of tellurium being generally preferred over selenium (paragraph 0025).  The amount of tellurium overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Weyhmueller does not teach the addition of Bi.
In a related field of endeavor, Kuroda teaches a silver plating solution (paragraph 0010) to obtain a silver plating film (paragraph 0015) by electroplating (i.e. the film is electrolytically deposited) (paragraph 0029).  Kuroda teaches that the silver plating solution should contain at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. (paragraph 0013) (i.e. the teaching of at least one kind renders as obvious to one of ordinary skill in the art that the silver plating solution may contain any combination of these elements including the combination of Pd, Te, and Bi) because a little of these elements may fit into the gap between the electrocrystallization particles of a silver plating coat (i.e. when these elements are included in the silver plating solution, they become part of the silver plating film) and particle aggregation due to thermal history hardly occurs (i.e. the film has thermal stability) (paragraph 0014).  
As Weyhmueller and Kuroda both teach electrolytically deposited silver alloys, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silver-palladium-tellurium alloy of Weyhmueller to include Bi and/or one of the other listed elements because these are considered to be conventionally known additives for electrolytically deposited silver alloys, and one would have had a reasonable expectation of success.
Claim 2: Kuroda teaches the elements of at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. to be added to the plating bath as a soluble compound at a concentration of 5 mg/L to 10 g/L (paragraph 0026) and silver cyanide complex to be added at a concentration of 20-250 g/L (paragraph 0025).  Using bismuth chloride (mentioned as one of the possible compounds in Kuroda, paragraph 0026; i.e. BiCl3 having a molar weight of about 315.34 g/mol) as the Bi-containing compound, the concentration of 5 mg/L to 10 g/L corresponds to about 1.6x10-5 mol/L to about 3.2x10-2 mol/L.  Silver cyanide (i.e. AgCN having a molar weight of about 133.89 g/mol) at concentration of 20-250 g/L corresponds to about 0.15-1.9 mol/L.  A rough estimate of the at% (i.e. based on moles) of Bi in a silver plating layer (i.e. containing BiCl3 and AgCN at these concentrations) is approximately 0.00084-17.8% (determined as a ratio of the molar concentration of Bi to the total molar concentration), and including Pd and Te would reduce the at% of Bi since additional elements would contribute to the estimated total.  This range (i.e. approximately 0.00084-17.8 at%) overlaps the claimed range.  See MPEP § 2144.05.
Claim 3: Weyhmueller teaches that the amount of silver should be 50-99 wt% (paragraph 0020), and this amount overlaps the claimed range.  See MPEP § 2144.05.
Claim 4: Weyhmueller teaches an amount of palladium of less than 30 wt% provides corrosion resistance (paragraph 0020), and this amount overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Weyhmueller teaches an amount of tellurium or selenium (i.e. tellurium is preferred; paragraph 0025) to be less than 10% (paragraph 0020), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 6: The alloy of Kuroda-modified Weyhmueller is substantially identical to the claimed alloy.  Furthermore, Weyhmueller teaches a substantially identical method of depositing the silver alloy, as outlined in the examiner’s table below.  As such, the silver alloy of Kuroda-modified Weyhmueller is considered to have the claimed hardness because substantially identical materials made in a substantially identical manner have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.

Instant Specification
Weyhmueller
Ag compound
0.01-2.5 mol/l (p. 5-6)
0.01-2.5 mol/l (paragraph 0013)
Pd compound
0.001-0.75 mol/l (p. 6)
0.002-0.75 mol/l (paragraph 0014)
Te compound
0.05-80 mmol/l (p. 6)
0.075-80 mmol/l (paragraph 0015)
pH
<2 with sulfonic acid at 0.25-4.75 mol/l (p. 4)
<2 with sulfonic acid at 0.25-4.75 mol/l (paragraph 0026) 
Deposition temperature
30-90 °C (p. 5)
45-60 °C (paragraph 0028)
Current density
0.1-100 A/dm2 (p. 5)
0.5-100 A/dm2 (paragraph 0029)



Claim 14: Kuroda teaches Kuroda teaches that the silver plating solution should contain at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. (paragraph 0013) (i.e. the teaching of at least one kind renders as obvious to one of ordinary skill in the art that the silver plating solution may contain any combination of these elements including the combination of Pd, Te, and Bi along with another one of these elements).

Response to Arguments
The amendments to claim 2 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 21 December 2021.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn.  However, claim 6 has not been amended or clarified, and therefore the rejection of claim 6 under 35 U.S.C. 112(b) is maintained.
Applicant’s arguments, see p. 5, filed 24 February 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments because Weyhmueller and Hradil do not teach where the silver palladium alloy layer includes Bi.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weyhmueller et al. (US PGPub. No. 2016/0177462, previously cited) in view of Kuroda et al. (JP 2013-249514, machine translation attached), as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784